Citation Nr: 0106352	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish eligibility for benefits under the laws 
administered by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

In a December 1989 decision the VA regional office (RO) 
determined that the appellant was not eligible for benefits 
under the laws administered by VA because he had no 
qualifying military service.  He was notified of that 
decision and did not appeal, and the December 1989 decision 
is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989).  He again claimed entitlement to VA benefits, and in 
September 1999 the RO again determined that he was not 
eligible for VA benefits because he did not have qualifying 
military service.  The appellant perfected an appeal of that 
decision.

In September 1999 the RO adjudicated the claim on a de novo 
basis by finding that the appellant had no qualifying 
service, without considering whether new and material 
evidence had been submitted, in reliance on the decision of 
the Court of Appeals for Veterans Claims (Court) in Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Subsequent to the 
September 1999 determination, the United States Court of 
Appeals for the Federal Circuit held that a claim that had 
been denied on the basis that the claimant had no qualifying 
service was subject to reopening in accordance with 
38 U.S.C.A. § 5108 (West 1991) if new and material evidence 
was submitted pertaining to that claim.  D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).  The Board of Veterans' Appeals 
(Board) finds, therefore, that the proper issue on appeal is 
whether new and material evidence has been submitted to 
reopen the claim that was denied in December 1989.  The Board 
further finds that, in light of the disposition of the 
appeal, it can consider that issue in the first instance 
without prejudice to the appellant.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).


FINDINGS OF FACT

1.  The RO determined that the appellant had no qualifying 
service in the Armed Forces of the United States in December 
1989, and that decision became final in the absence of an 
appeal.

2.  The evidence submitted subsequent to the December 1989 
decision is not new, in that it is cumulative and redundant 
of the evidence considered by the RO in December 1989.


CONCLUSION OF LAW

The December 1989 determination that the appellant had no 
qualifying service in the Armed Forces of the United States 
is final, new and material evidence has not been submitted, 
and the claim is not reopened.  38 U.S.C. §§ 4005(c) (1988), 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.192 
(1989), 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the statute pertaining to an 
individual's status as a claimant, the well-grounded claim 
requirement, and VA's duty to assist the appellant in 
developing his claim was recently revised.  Under the revised 
statute, an individual who has not established basic 
eligibility for VA benefits by showing that he has qualifying 
military service is considered a "claimant," and is entitled 
to assistance and the level of adjudication provided to those 
who have established qualifying service.  In addition, there 
is no longer any requirement to establish a well-grounded 
claim prior to VA having a duty to assist the claimant in 
developing his case.  The revision to the statute does not 
require VA to reopen a claim that was previously denied in 
the absence of new and material evidence.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096-2099 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed him of 
that requirement in the February 2000 statement of the case.  
The RO obtained his original claims file, which included a 
report from the service department regarding his claimed 
service, and the appellant was notified of that evidence.  
The appellant has not provided any new identifying 
information that would warrant an additional search by the 
service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 
(1994).  The appellant has not submitted any documents in 
support of his current claim, nor has he reported the 
existence of any evidence that is relevant to the claim.  The 
Board finds, therefore, that it can decide the issue on 
appeal without prejudice to the appellant.  Bernard v Brown, 
4 Vet. App. 384 (1993).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. § 3.1(d).  In determining 
whether the appellant had any recognized active service, 
service in the Commonwealth Army of the Philippines is 
included, from and after the dates they were called into 
service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).  

In his October 1987 claim the appellant reported having been 
inducted into the United States Armed Forces in the Far East 
(USAFFE) in January 1942; having served in the Headquarters 
and Headquarters Company of the 101st Infantry Division, the 
"L" Company of the 3rd Battalion, 110th Infantry Division, the 
10th MD and "L" Companies of the 3rd Battalion, 63rd Infantry 
Regiment, 6th Infantry Division; having been discharged in 
April 1946; and having served as a recognized guerrilla.  The 
RO requested verification of the claimed service from the 
United States Army Reserve Personnel Center (ARPERCEN), the 
component responsible for maintaining the records of service 
based on Philippine service.  In an October 1989 report 
ARPERCEN found that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Based on that report, in December 1989 the RO determined that 
the appellant had no qualifying service in the Armed Forces 
of the United States.

The appellant again claimed entitlement to VA benefits in 
June 1999, at which time he again reported having been 
inducted in January 1942 and separated in April 1946.  In his 
notice of disagreement he reported having served in the 
Probationary Battalion of the 101st Division from January to 
May 1942; the "L" Company, 3rd Battalion, 110th Regiment, 110th 
Division, 10th Military District; and with the recognized 
guerrillas.  That information is essentially duplicative of 
the information previously reported.  Although he indicated 
that his "comrades in arms" could provide affidavits showing 
that he had served as he claimed, that evidence would not be 
probative of qualifying service in the United States Armed 
Forces for VA benefit purposes, in that only service 
department records may be recognized.  He has not submitted 
any documents supporting his assertions of having served in 
the USAFFE or as a recognized guerrilla.  The Board finds 
that the evidence submitted by the appellant is cumulative 
and redundant of the evidence of record in December 1989, and 
therefore not "new."  Because the evidence is not new, the 
Board need not consider whether the evidence is material.  
Smith v. West, 12 Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted, the 
claim to establish eligibility for benefits under the laws 
administered by VA is not reopened.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

